 
Exhibit 10.51
 
TERM NOTE


$4,723,832.18
Albuquerque, New Mexico
November 30, 2007


FOR VALUE RECEIVED, the undersigned maker BOWLIN TRAVEL CENTERS, INC.
("Borrower") promises to pay to the order of BANK OF THE WEST ("Bank") at such
place as the holder hereof may designate, in lawful money of the United States
of America and in immediately available funds, the principal sum of Four Million
Seven Hundred Twenty Three Thousand Eight Hundred Thirty Two and 18/100 dollars
($4,723,832.18), with interest thereon as set forth herein.


Section 1.   DEFINITIONS:
 
As used herein, the following terms shall have the meanings set forth after
each, and any other term defined in this Note shall have the meaning set forth
at the place defined:
 
(a)      "Business Day" means any day except a Saturday, Sunday or any other day
on which the Bank is authorized or required by law to close.
 
(b)      "CMT Interest Rate" means at any time the rate of interest calculated
as the rate of interest equal to the weekly average yield on U.S. Treasury
Securities, adjusted to a constant maturity of five years as published from time
to time and made available in Federal Reserve Board Statistical Release H.15
(519) or, if such source is not available, such alternate source as determined
by the Bank.
 
(c)      “Maturity” means the date the balance of this Note is due and payable
in full; November 30, 2017.


Section 2.   INTEREST:  The outstanding principal balance of this Note shall
bear interest (computed on the basis of a 360-day year, actual days elapsed) at
a fluctuating rate per annum equal to the CMT Interest Rate:
 
i)
on the Note date plus 2.50% (currently 5.92%) fixed for five (5) years, and

ii)
adjusted on December 1, 2012 to the CMT Interest Rate on such date plus 2.50%
fixed, until the Note is paid at Maturity.



Section 3.   REPAYMENT AND PREPAYMENT:
 
(a)      Repayment.  The Note shall be repaid in monthly payments of principal
and interest, commencing January 1, 2008:
 
i)
for January 1, 2008 through December 1, 2012, $33,625.35 per month, and

 

--------------------------------------------------------------------------------


 
ii)
for January 1, 2013 through November 1, 2017, equal monthly payments calculated
on principal amortization over a remaining theoretical 15 year maturity plus
accrued interest, and

iii)
at Maturity, a final payment of any unpaid amount due on the Note.

 
(b)      Application of Payments.  Each payment made on this Note shall be
credited first, to any cost and expenses of collection, second to interest then
due, and third to the outstanding principal balance hereof.
 
(c)      Prepayment.  Borrower may prepay all or any part of the principal on
this Note at any time(s) and without any prepayment penalty.
 
(d)      Default Interest.  Upon Default and after Maturity, or such earlier
date as all principal owing hereunder becomes due and payable by acceleration or
otherwise, the outstanding principal balance of this Note shall bear interest
until paid in full at an increased rate per annum (computed on the basis of a
360-day year, actual days elapsed) equal to four percent (4%) above the rate of
interest from time to time applicable to this Note.


Section 4.   FINANCIAL COVENANTS:
 
(a)      Borrower shall provide to Bank not later than 120 days after and as of
the end of each fiscal year, Borrower’s audited financial statements prepared by
a certified public accountant acceptable to Bank.
 
(b)      Borrower shall provide to Bank Borrower’s interim company prepared
statements, not later than 60 days after and as of the end of each fiscal
quarter end.  Interim financial statements shall include a balance sheet, a
statement of profit and loss and a statement of changes in shareholder's equity,
certified as correct by an authorized agent of the Borrower.
 
(c)      Borrower shall maintain a minimum Debt Service Coverage ratio of not
less than 1.50 to 1.00, calculated annually as of Borrower’s fiscal
year-end.  For purposes of this calculation, “Debt Service Coverage” ratio means
Borrower’s net profits plus depreciation, depletion and amortization, divided by
current portion of long term debt.


Section 5.   EVENTS OF DEFAULT:
 
The occurrence of any of the following shall constitute an "Event of Default"
under this Note:
 
(a)      The failure to pay any principal, interest, fees or other charges
within five (5) days of the date due under this Note.


(b)      Any default, or any failure to perform or observe any requirement, term
or condition under this Note or any mortgage, contract, instrument or document
executed in connection with this Note (other than the payment of money under
subparagraph (a), above):
 
2

--------------------------------------------------------------------------------


 
i)
immediately if such failure or non-compliance is not susceptible to cure, or

ii)
if such failure or non-compliance is susceptible to cure, 30 days after written
notice from Bank of such failure or non-compliance.

 
(c)      The filing of a petition by or against Borrower, under any provisions
of the Bankruptcy Reform Act, Title 11 of the United States Code, as amended or
recodified from time to time, or under any similar or other law relating to
bankruptcy, insolvency, reorganization or other relief for debtors; the
appointment of a receiver, trustee, custodian or liquidator of or for any part
of the assets or property of Borrower or Borrower becomes insolvent, makes a
general assignment for the benefit of creditors or is generally not paying its
debts as they become due; or any attachment or like levy in excess of $50,000 on
any property of Borrower.
 
(d)      The dissolution, merger, or liquidation of Borrower.
 
(e)      Any default in the payment or performance of any obligation under which
Borrower has incurred any obligation to any third party, in an amount or claim
exceeding $50,000, but excluding any alleged default as to which Borrower claims
or asserts a legitimate defense and is actively defending or disputing such
claim.
 
(f)      Any financial statements or information provided by Borrower to Bank
proves to be incorrect, false or misleading in any material respect.
 
(g)      Any sale or transfer of Borrower’s business or assets which represent
or generate more than 25% of Borrower’s gross annual revenues.


Section 6.   COLLATERAL:  Repayment of this Note is secure by the grant of
mortgage liens on certain of Borrower’s real properties, and any collateral or
lien interests granted hereafter.


Section 7.   MISCELLANEOUS:
 
(a)      Remedies.  Upon the sale, transfer, hypothecation, assignment or other
encumbrance, whether voluntary, involuntary or by operation of law, of all or
any interest in any real property securing this Note, or upon the occurrence of
any Event of Default, the holder of this Note, at the holder's option, may
declare all sums of principal and interest outstanding hereunder to be
immediately due and payable without presentment, demand, notice of
nonperformance, notice of protest, protest or notice of dishonor, all of which
are expressly waived by each Borrower.  Each Borrower shall pay to the holder
immediately upon demand the full amount of all payments, advances, charges,
costs and expenses, including reasonable attorneys' fees (to include outside
counsel fees and all allocated costs of the holder's in-house counsel), expended
or incurred by the holder in connection with the enforcement of the holder's
rights and/or the collection of any amounts which become due to the holder under
this Note, and the prosecution or defense of any action in any way related to
this Note, including without limitation, any action for declaratory relief,
whether incurred at the trial or appellate level, in an arbitration proceeding
or otherwise, and including any of the foregoing incurred in connection with any
bankruptcy proceeding (including without limitation, any adversary proceeding,
contested matter or motion brought by Bank or any other person) relating to any
Borrower or any other person or entity.
 
3

--------------------------------------------------------------------------------


 
(b)      Governing Law.  This Note shall be governed by and construed in
accordance with the laws of the State of New Mexico.
 
(c)      Fees.  Borrower shall pay to Bank a commitment fee of 1/4% of the Note
amount, a documentation fee of $350, and shall pay or reimburse all other fees
incurred by Bank to prepare the Note and for the collateral liens, together with
all costs for title insurance, recording, and other title company fees.  All
such fees are fully earned at closing and are non-refundable.
 
(d)      Waiver of Jury Trial:  GRANTOR AND BANK EACH WAIVE THEIR RESPECTIVE
RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING
OUT OF OR RELATED TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION, PROCEEDING OR OTHER
LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR
PARTIES, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR
OTHERWISE.  GRANTOR AND BANK EACH AGREE THAT ANY SUCH CLAIM OR CAUSE OF ACTION
SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY.  WITHOUT LIMITING THE FOREGOING,
THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS
WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER
PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR ANY PROVISION
HEREOF OR THEREOF.  THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.
 
BOWLIN TRAVEL CENTERS, INC.
 
       
/s/  Michael L. Bowlin
   
 
 
by:  Michael L. Bowlin, President
   
 
 
 
   
 
 



[ REMAINDER OF PAGE BLANK ]
 
4

--------------------------------------------------------------------------------


 